Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-36 and 39-42 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Guggari, Shrishail, et al. "A hybrid methodology for the optimization of data center room layout., Schmidt, Roger, and Madhusudan Iyengar. "Effect of data center layout on rack inlet air temperatures."; Pereira, Bob, and Ken Baker. "Data Center Power and Cooling Issues and Future Designs."; and chmidt, Roger R., Ethan E. Cruz, and M. Iyengar. "Challenges of data center thermal management." teach the general state of Data Center design layout. Furthermore Densham US 2009/0031148; Fink et al. US 8,780,555; and Bash et al. US 7,676,280 teach the general state of data center layout.
It is noted that the claim term “power distribution unit” refers to a known electrical component in the art (see provided WIKI NPL). 

Regarding claim 21 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of the particular claimed structure of a facility for maintaining electronic equipment disposed in a plurality of cabinets formed in cabinet clusters, the facility comprising: a plurality of power equipment units, each connecting the electronic equipment of a cabinet cluster to power; power distribution wires and conduits extending from the plurality of power equipment units to a plurality of power distribution units; and the plurality of power distribution units disposed within a distribution area.

Regarding claim 31 and respective dependent claims:


Regarding claim 41 and respective dependent claims:
The primary reason for allowance of the claims is the inclusion of the particular claimed structure of a facility for maintaining electronic equipment disposed in a plurality of cabinets formed in cabinet clusters, the facility comprising. a pair of power equipment units positioned adjacent to each cabinet cluster, each power equipment unit connecting the electronic equipment of its cabinet cluster to power; power distribution wires and conduits extending from each pair of power equipment units to each of three power distribution units; the power distribution units disposed within a distribution area; and a wall separating the distribution area from the cabinet clusters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836